DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019, 01/21/2019, 01/29/2019 and 02/08/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thornberg et al. (US 5,552,983) (Thornberg hereinafter) in view of Pedersen et al. (US 9,904,292 B2) (Pedersen hereinafter).
Regarding to claim 1, Thornberg discloses a radio controlled (RC) vehicle (Col. 1, lines 8-10, the present invention relates to the control of remotely operated vehicles, and more particularly to a variable reference for the control of a remotely operated vehicle) comprising:
a receiver configured to receive a radio frequency (RF) signal from a remote control device, the RF signal indicating command data in accordance with a first coordinate system (Col. 3, lines 36-44, the variable referenced control system for a remotely operated vehicle of the present invention is particularly well suited for allowing the optimum control of a remotely operated vehicle based on both operator and mission considerations. The system provides for the referencing of vehicle commands based on an operator frame of reference so that control commands provided by the operator remain intuitive and independent of the orientation of the vehicle with respect to the operator), wherein the command data includes roll-axis command data and pitch-axis command data, wherein the command data includes yaw-velocity command data, and wherein the first coordinate system is from a perspective of the remote control device (Col. 2, lines 13-49, pitch and roll commands are in accordance with a first coordinate system that is from a perspective of a user of control panel 200; col. 5, lines 3-8, the variable referenced control system of the present invention allows the operator to select various different frames of reference for controlling the UAV, thereby allowing the operator to tailor the UAV control to the specific mission or operational requirements, and thereby provided for a simplified, intuitive control);
motion sensors configured to generate motion data, wherein the motion data indicates a position of the RC vehicle and an orientation of the RC vehicle (Col. 5, lines 31-34, the transformation angle is determined based on the true heading of the vehicle as determined by the navigation system 36 and the desired vehicle reference and vehicle reference mode; col. 5, lines 36-40, the vehicle’s true heading is provided from the navigation equipment 36 on the vehicle, e.g., a ring laser gyro or an inertial navigation system. The true heading signal is indicative of the orientation of a fixed point on the aircraft with respect to true north), wherein the 
a processor coupled to the motion sensors and to the receiver, the processor configured to transform the command data into control data based on the motion data and in accordance with a second coordinate system, wherein the second coordinate system is from a perspective of the RC vehicle, wherein the control data includes roll-axis control data and pitch-axis control data, wherein the roll-axis control data is generated based on the roll-axis command data and the pitch-axis command data, wherein the pitch-axis control data is generated based on the roll-axis command data and the pitch-axis command data, wherein the control data includes yaw-velocity control data, and wherein the yaw-velocity control data is related to the yaw-velocity command data (Col. 5, lines 9-35, referring to Fig. 6, the flight control computer is provided with a stick transformation function 400 which allows the operator to select between a variety of control references for controlling the remotely operated vehicle. A specific reference may be selected by repositioning a switch or entering a command on the control panel 200. Thereafter, the reference command is provided via the communications equipment and control panel antenna to the flight control computer via the communication equipment on the remotely operated vehicle. The stick transformation function 400 is responsive to control signals received from the control panel and vehicle heading information for controlling the vehicle in accordance with the desired mode and reference. The pitch command is provided on a line 405 to a pitch axis transformation function 410 and a roll axis transformation function 412. Similarly, the roll command is provided on a line 415 to the pitch axis transformation function 410 and the roll axis transformation 412. The other input to the pitch axis transformation function 410 and the roll axis transformation function 412 is a transformation angle (θ)),

Pedersen is directed to a homeostatic flying hovercraft preferably utilizes at least two pairs of counter-rotating ducted fans to generate lift like a hovercraft and utilizes a homeostatic hover control system to create a flying craft that is easily controlled (Abstract). Pedersen teaches that “four lift motors 38 and ducted fans 40 are configured symmetrically about the XY axis. Disposed centrally to the four lift motors 38 and ducted fans 40 are the XY axis mercury tilt switch stabilizer transducers 52 of this embodiment (Fig. 4a). Fig. 4b illustrates the arrangement of the positioning system 54 comprised of XYZ axis piezo gyros 56 also contained within central housing 30. Each of the three gyros 56 provides angular rate information on the respective x, y and z plane” (Col. 13, line 64 – col. 14, line 5). 
Even though Thornberg does not explicitly disclose “wherein the user command includes lift command data and controlling the RC aircraft includes controlling the RC aircraft to a hovering state in response to the lift command data”, it would have been obvious to a person having ordinary skill in the art that the ability to hover in response to lift command data would be implemented in a remotely-operated vehicle adapted, e.g., to perform airborne surveillance as Thornberg teaches, in view of Pedersen.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hovering technique of Pedersen into the flight control system of Thornberg so the vehicle in Thornberg could generate lift commands.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/Examiner, Art Unit 3661